Herlihy, J.
(concurring with Aulisi, J.): I would specifically note that my concurrence as to the validity of .the determination in regard to the handling of the firearm is not based upon any inference of guilt arising from the fact that the appellant did not testify and explain his action. The reference by the majority to Richardson, Evidence [9th ed.], § 540, pp. 555-558) is no support for their position. Further, where the accused is not called upon to testify and thus, there is no indication of any refusal on his part to explain the occurrence, there can be no inference of guilt. (Cf. People ex rel. Schauwecker v. Greene, 96 App. Div. 249, 254.) In fact, the petitioner had previously given a voluntary statement which the respondents presumably could have explored had they called him to testify. Rule 96 of the Rules — Regulations and Procedures of ■the Schenectady Police Department provides: “A member of the Department shall exercise the utmost care in handling firearms and guarding explosives.” It seems obvious that the primary purpose of -the rule is directed to a police officer and his official as distinguished from his personal “firearm”, but it also seems reasonable and realistic to apply the rule to the present facts.